


110 HR 6287 IH: Veterans Travel Equity Act of

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6287
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. Souder (for
			 himself and Mr. Ellsworth) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to change the
		  method of determining the mileage reimbursement rate under the beneficiary
		  travel program administered by the Secretary of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Travel Equity Act of
			 2008.
		2.Veterans beneficiary
			 travel program
			(a)Determination of
			 mileage reimbursement rateSubsection (g)(1) of section 111 of title
			 38, United States Code, is amended to read as follows:
				
					(g)(1)In determining the
				amount of any allowance or reimbursement to be paid under this section, the
				Secretary shall use the mileage reimbursement rates for the use of privately
				owned vehicles by Government employees on official business, as prescribed by
				the Administrator of General Services under section 5707(b) of title
				5.
						.
			(b)Elimination of
			 income eligibility and service-connected disability rating
			 requirementsSection 111 of such title is amended by adding at
			 the end the following:
				
					(i)Effective beginning on the 90th day
				following the date of enactment of this subsection, the Secretary may not
				impose any income or pension eligibility requirement, or require any service
				connected disability rating, for a veteran to be eligible for an allowance or
				reimbursement under this section and shall eliminate any such requirements in
				effect before such 90th
				day.
					.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to travel expenses incurred after the expiration of the 90-day period
			 that begins on the date of enactment of this Act.
			
